                                                                                            r-! fD
                                                                                      U.S. DlhwCT COURT
                                                                                  DISTRICT OF WYOMING
                    UNITED STATES DISTRICT COURT,,.,,                                                   o. ,3
                    FOR THE DISTRICT OF WY0MIt|1';                                    fOARET BOTKINS.CLERl
                                                                                            CHEYENNE
         UNITED STATES OF AMERICA

                            vs                             Case Number:20-CR-00165-ABJ-I

                                                           Defendant's Attorney(s):
                   Rachael Myla Stagner                    Stephanie Bowen

                                 JUDGMENT IN A CRIMINAL CASE

THE DEFENDANT pled guilty to count 4.


ACCORDINGLY,the court has adjudicated that the defendant is guilty of the following
offense(s):
        Title and Section              Nature of Offense          Date Offense Concluded
                                                                                            Numberfsi

  loirco    c ,Ani/
  18 U.S.C. § 1001(a)(2)          False Statement Made to an
                                  ^                                 c . u ,                     ^
               »        wv y      Agency ofthe tt
                                               Unitedjf..
                                                      States        September
                                                                      ^       1,2020            4

The defendant is sentenced as provided in pages 2 through 8 ofthis Judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.
Counts 1 - 3 are dismissed on the motion of the United States.

IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this
district within 30 days of any change of residence or mailing address until all fines, restitution,
costs, and special assessments imposed by this judgment are fully paid.

Defendant's USM No: 17850-091                                May 21,2021
                                                             Date cjfTmposition
                                                                  ofTmposition of
                                                                                o: Sentence


                                                             Al
                                                             Alan B. Johnson
                                                             United States District Judge




WY 14                                                                                    Rev. 12/02/2020
                                    IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of 21 months.

The Court recommends to the Bureau of Prisons that the defendant be designated to a facility
as close to her family in Wyoming as possible.

The defendant shall surrender for service of sentence at the institution designated by the Bureau
of Prisons before 1:00 PM,on June 28, 2021, as notified by the U.S. Probation Office.



                                          RETURN



         I have executed this Judgment as follows:




         Defendant delivered on                      to                              at
                                                     , with a certified copy of this Judgment.




                                                     United States Marshal/Bureau of Prisons




                                               By:
                                                     Authorized Agent




20-CR-00165-ABJ-1                                                  JUDGMENT IN A CRIMINAL CASE
Rachael Myla Slagner                                                                   PAGE 2 OF 8
                                 SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of
3 years.

The defendant shall not commit another federal, state or local crime.

The defendant shall not illegally possess a controlled substance.

The defendant shall refrain from any unlawful use of a controlled substance and must submit to
one drug test within 15 days of release from imprisonment and at least at least two periodic drug
tests thereafter, not to exceed ten (10) drug tests per month, for use of controlled substance, but
the condition stated in this paragraph may be ameliorated or suspended by the court for any
individual defendant if the defendant's presentence report or other reliable information indicates
a low risk of future substance abuse by the defendant.

If a fine is imposed and has not been paid upon release to supervised release, the defendant shall
adhere to an installment schedule to pay that fine.

The defendant shall(A)make restitution in accordance with 18 U .S.C. §§ 2248, 2259, 2264,
2327, 3663, 3663A, and 3664; and(B)pay the assessment imposed in accordance with 18
U.S.C. § 3013. If there is a court-established payment schedule for making restitution or paying
the assessment(see 18 U.S .C. § 3572(d)), the defendant shall adhere to the schedule.

The defendant shall submit to the collection of a DNA sample at the direction ofthe United
States Probation Office if the collection of such a sample is authorized pursuant to section 3 of
the DNA Analysis Backlog Elimination Act of2000(42 U.S .C. § 14135a).

The defendant shall comply with the standard conditions that have been adopted by this Court as
defined in the contents of the Standard Conditions page (if included in this judgment). If this
judgment imposes a restitution obligation, it shall be a condition of supervised release that the
defendant pay any such restitution that remains unpaid at the commencement of the term of
supervised release. The defendant shall comply with the following additional conditions:

The defendant shall participate in and successfully complete substance abuse treatment in a
program approved by the U.S. Probation Officer, and abide by the rules, requirements and
conditions of the treatment program. The defendant shall not discontinue treatment without the
permission of the U.S. Probation Officer.

The defendant must submit to substance abuse testing to determine if he/she has used a
prohibited substance. Testing may include urine testing, the wearing of a sweat patch,
breathalyzer, a remote alcohol testing system, an alcohol monitoring technology program, and/or
any form of prohibited substance screening or testing. The defendant shall not attempt to
obstruct or tamper with the testing methods nor possess any device or item used to evade or

20-CR-00165-ABJ-1                                                    JUDGMENT IN A CRIMINAL CASE
Rachael Myla Stagner                                                                    PAGE 3 OF 8
impede testing. Furthermore, the defendant may be required to pay all, or a portion, of the costs
of the testing.

The defendant shall refrain from any use or possession of alcohol and/or other intoxicants
including over the counter medications used contrary to the recommended dosage, or the
intentional inhalation of any substance, prescribed or otherwise, without the permission of the
probation officer. Additionally, the defendant shall not enter establishments whose primary
income is derived from the sale of alcohol.


The defendant shall submit his/her person, property, storage facility, house, residence, office,
vehicle, papers, computers(as defined in 18 U.S.C. § 1030(e)(I)), or other electronic
communications or data storage devices or media, to a search conducted by a U.S. Probation
Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a violation of a condition. Failure to submit to a search may be
grounds for revocation of release. The defendant shall warn any other occupants that the
premises may be subject to searches pursuant to this condition.

The defendant shall participate in a cognitive-behavioral treatment regimen that may include, but
is not limited to, Moral Reconation Therapy, Cognitive Thinking, Thinking for a Change, or
Interactive Journaling. The defendant shall actively participate in treatment until successfully
discharged or until the U.S. Probation Officer has excused the defendant from the treatment
regimen.

The defendant shall participate in and successfully complete mental health treatment in a
program approved by the U.S. Probation Officer, and abide by the rules, requirements and
conditions of the treatment program. The defendant shall not discontinue treatment without the
permission of the U.S. Probation Officer.

The defendant shall obtain her GED.


The defendant shall pay child support as ordered in Fremont County District Court, Docket
Number 241-547.




20-CR-00165-ABJ-1                                                    JUDGMENT IN A CRIMINAL CASE
Rachael Myla Stagner                                                                    PAGE 4 OF 8
                       STANDARD CONDITIONS OF SUPERVISION

 1. The defendant shall report to the probation office in the federal judicial district where he or
     she is authorized to reside within 72 hours of the time the defendant was sentenced or
     released from imprisonment, unless the probation officer instructs the defendant to report to
     a different probation office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from
   the court or the probation officer about how and when to report to the probation officer, and
   the defendant shall report to the probation officer as instructed.

3. The defendant shall not knowingly leave the federal judicial district where he or she is
   authorized to reside without first getting permission from the court or the probation officer.

4. The defendant shall answer truthfully the questions asked by the probation officer.

5. The defendant shall live at a place approved by the probation officer. If the defendant plans
   to change where he or she lives or anything about his or her living arrangements (such as
   the people the defendant lives with), the defendant shall notify the probation officer at least
   10 days before the change. If notifying the probation officer at least 10 days in advance is
   not possible due to unanticipated circumstances, the defendant shall notify the probation
   officer within 72 hours of becoming aware of a change or expected change.

6. The defendant shall allow the probation officer to visit the defendant at any time at his or
   her home or elsewhere, and the defendant shall permit the probation officer to take any
   items prohibited by the conditions of the defendant's supervision that he or she observes in
   plain view.

7. The defendant shall work full time (at least 30 hours per week) at a lawful type of
   employment, unless the probation officer excuses the defendant from doing so. Ifthe
   defendant does not have full-time employment he or she shall try to find full-time
   employment, unless the probation officer excuses the defendant from doing so. If the
   defendant plans to change where the defendant works or anything about his or her work
   (such as the position or the job responsibilities), the defendant shall notify the probation
   officer at least 10 days before the change. If notifying the probation officer at least 10 days
   in advance is not possible due to unanticipated circumstances, the defendant shall notify the
   probation officer within 72 hours of becoming aware of a change or expected change.

8. The defendant shall not communicate or interact with someone the defendant knows is
     engaged in criminal activity. If the defendant knows someone has been convicted of a
     felony, the defendant shall not knowingly communicate or interact with that person without
     first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant shall
   notify the probation officer within 72 hours.


20-CR-00I65-ABJ-1                                                     JUDGMENT IN A CRIMINAL CASE
Rachael Myla Stagner                                                                     PAGE 5 OF 8
10. The defendant shall not own, possess, or have access to a firearm, ammunition, destructive
    device, or dangerous weapon (i.e., anything that was designed, or was modified for, the
    specific purpose of causing bodily injury or death to another person, such as nunchakus or
    tasers).

11. The defendant shall not act or make any agreement with a law enforcement agency to act as
    a confidential human source or informant without first getting the pennission of the court.

12. If the probation officer determines that the defendant poses a risk to another person
    (including an organization), the probation officer may, after obtaining Court approval,
    require the defendant to notify the person about the risk and the defendant shall comply
    with that instruction. The probation officer may contact the person and confirm that the
    defendant has notified the person about the risk.

13. The defendant shall follow the instructions of the probation officer related to the conditions
    ofsupervision.




20-CR-00165-ABJ-1                                                    JUDGMENT IN A CRIMINAL CASE
Rachael Myla Stagner                                                                    PAGE 6 OF 8
                                  FINANCIAL PENALTIES

The defendant shall pay the following total financial penalties in accordance with the schedule of
payments set out below.

 Count          Assessment        Community Restitution                 Fine

    4               $100.00
Notes:


 Totals:            $100.00




The fine and/or restitution includes any costs of incarceration and/or supervision. The fine and/
or restitution, which is due immediately, is inclusive of all penalties and interest, if applicable.

The defendant shall pay interest on any fine and/or restitution of more than Two Thousand Five
Hundred Dollars ($2,500.00), unless the fine and/or restitution is paid in full before the fifteenth
day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the below payment
options are subject to penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).
The court has determined that the defendant does not have the ability to pay interest or penalties
and it is ordered that:


         The interest and penalties not be applied to fine and/or restitution.




20-CR-00165-ABJ-1                                                       JUDGMENT IN A CRIMINAL CASE
Rachael Myla Stagner                                                                      PAGE 7 OF 8
                              SCHEDULE OF PAYMENTS

Payments shall be applied in the following order:(1)assessment;(2)community restitution;(3)
fine principal;(4)cost of prosecution;(5) interest;(6) penalties.

The total fine and other monetary penalties shall be due in full immediately.


IT IS ORDERED the defendant shall pay a special assessment fee in the amount of $100.00,
which shall be due immediately. Payments for monetary obligations shall be made payable by
cashier's check or money order to the Clerk of the U.S. District Court, 2120 Capitol Avenue,
Room 2131, Cheyenne, Wyoming 82001 and shall reference the defendant's case number, 20-
CR-00165-ABJ-1. The defendant shall participate in the Inmate Financial Responsibility
Program to pay his/her monetary obligations. The defendant shall pay all financial obligations
immediately. While incarcerated, the defendant shall make payments of at least $25 per quarter.
 Any amount not paid immediately or through the Inmate Financial Responsibility Program shall
be paid commencing 60 days after his/her release from confinement in monthly payments of not
less than 10% ofthe defendant's gross monthly income. All monetary payments shall be satisfied
not less than 60 days prior to the expiration ofthe term of supervised release.




20-CR-00165-ABJ-]                                                   JUDGMENT IN A CRIMINAL CASE
Rachael Myla Stagner                                                                 PAGE 8 OF 8
